ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
Appellee Savers seeks to have our December 2,1987, opinion clarified to indicate *26that we were not ruling that jurisdiction was improper over appellant under each and every provision of Florida’s long-arm statute. As stated in our opinion, the trial court's order denying appellant's motion to dismiss appellee's third party complaint could not be based on section 48.193(l)(f), Florida Statutes (1985).
As pointed out in our opinion, the trial judge ruled solely on the basis of section 48.193(l)(f). Therefore, appellee is not barred from seeking a ruling from the trial court concerning such other subsections of the long-arm statute which it previously argued were applicable.
Except as clarified herein, appellee’s motion for rehearing is denied.
SCHEB, A.C.J., and RYDER and FRANK, JJ., concur.